DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A1, B1, and C1 in the reply filed on 04/12/2022 is acknowledged.
Claims 7-12 and 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/12/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santis et al. (US 2019/0214789 A1), hereafter Santis.
Regarding claim 1, Santis discloses a photonics frequency comb generator (Fig. 1; [0069]), comprising: a first die, wherein the first die comprises a light source grown on an indium phosphide material (Fig. 1 element 115; Fig. 7 element 730, 740, 735; Fig. 20, Fig. 21; [0065]); a second die (Fig. 7 elements 705, 710, 715, and 720), wherein the second die comprises an optical wavelength generator placed on a silicon photonics substrate (Fig. 1 element 110), wherein the first die and the second die are integrated together (Fig. 1 elements 110 and 115; Fig. 7); an input terminal connecting to the first die (Fig. 1 element 120); and an output terminal connected to the second die (Fig. 1 element 130 at the facet).
Regarding claim 2, Santis further discloses the light source is a laser grown on the indium phosphide material, and wherein the laser emits a first wavelength (Fig. 21; [0065]; Fig. 1 insert showing a single frequency being emitted from 115 via 120 to 130).
Regarding claim 3, Santis further discloses the optical wavelength generator is a microring resonator interconnected to the laser (Fig. 1 element 110).
Regarding claim 5, Santis discloses a photonics frequency comb generator (Fig. 1; [0069]), comprising: a first die, wherein the first die comprises a light source grown on an indium phosphide material (Fig. 1 element 115; Fig. 7 element 730, 740, 735; Fig. 20, Fig. 21; [0065]); a second die (Fig. 7 elements 705, 710, 715, and 720); a second die (Fig. 7 elements 705, 710, 715, and 720), wherein the second die comprises a non-linear optical wavelength generator placed on a silicon photonics substrate (Fig. 1 element 110), wherein the first die and the second die are integrated together (Fig. 1 elements 110 and 115; Fig. 7); an input terminal connecting to the first die (Fig. 1 element 120); and an output terminal connected to the second die (Fig. 1 element 130 at the facet).
Regarding claim 6, Santis further discloses the light source is a laser grown on the indium phosphide material, and wherein the laser emits a first wavelength (Fig. 21; [0065]; Fig. 1 insert showing a single frequency being emitted from 115 via 120 to 130).
Regarding claim 13, Santis discloses a multi-chip module (Fig. 1), comprising: a photonics frequency comb generator (Fig. 1 element 110; [0069]), comprising: a first die, wherein the first die comprises a light source grown on an indium phosphide material (Fig. 1 element 115; Fig. 7 element 730, 740, 735; Fig. 20, Fig. 21; [0065]); a second die (Fig. 7 elements 705, 710, 715, and 720), wherein the second die comprises an optical wavelength generator placed on a silicon photonics substrate (Fig. 1 element 110); wherein the first die and the second die are connected by an optical waveguide (Fig. 1 element 130); an input terminal connecting to the first die (Fig. 1 element 120); and an output terminal connected to the second die (Fig. 1 element 130 at the facet).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Santis in view of Stark et al. (US 2018/0291731 A1), hereafter Stark.
Regarding claim 4, Santis does not explicitly disclose the silicon photonics substrate comprises: filters and modulators connected to the microring resonator; wherein the microring resonator is configured to convert the first wavelength into a plurality of second wavelengths; and wherein one of the filters selects one of the plurality of second wavelengths and transmits said wavelength to one of the modulators in a one-to-one relationship. However, Stark discloses a photonic substrate that integrates the laser, microring resonator, filters and modulators ([0027]); the filters and modulators connected to the microring resonator (Fig. 2 elements 22, 24, 26, and 28); wherein the microring resonator is configured to convert the first wavelength into a plurality of second wavelengths ([0027]-[0028]); and wherein one of the filters selects one of the plurality of second wavelengths and transmits said wavelength to one of the modulators in a one-to-one relationship ([0029]). The advantage is to encode information on the individual channels ([0030]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santis with the silicon photonics substrate comprises: filters and modulators connected to the microring resonator; wherein the microring resonator is configured to convert the first wavelength into a plurality of second wavelengths; and wherein one of the filters selects one of the plurality of second wavelengths and transmits said wavelength to one of the modulators in a one-to-one relationship as disclosed by Stark in order to encode information on the individual channels. 
Regarding claim 14, Santis does not explicitly disclose the optical waveguide connecting the first die and the second die comprises one of an optical fiber, a polymer waveguide, or a glass waveguide. However, Stark discloses the optical waveguide connecting the first die and the second die comprises one of an optical fiber, a polymer waveguide, or a glass waveguide ([0021]). The advantage, as is known in the art, is to allow greater flexibility in the layout of the elements integrated together. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santis with disclose the optical waveguide connecting the first die and the second die comprises one of an optical fiber, a polymer waveguide, or a glass waveguide as disclosed by Stark in order to allow greater flexibility in the layout of the elements integrated together and since it has been held simply substituting one known component (SiN waveguide) for another known component (optical fiber) with predicable results requires only ordinary skill in the art. See MPEP 2143(I)(B).
Regarding claim 15, Santis further discloses the light source is a laser grown on the indium phosphide material, and wherein the laser emits a first wavelength (Fig. 21; [0065]; Fig. 1 insert showing a single frequency being emitted from 115 via 120 to 130).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828          
06/18/2022